Citation Nr: 0414680	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  01-05 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from May 1967 to August 1971, including 
service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The veteran died in May 1999 at the age of 53 due to a 
malignant brain tumor identified as a glioblastoma.  The 
appellant contends that this fatal brain tumor was caused by 
the veteran's exposure to Agent Orange while he served in 
Vietnam.  

In May 2000, the appellant designated an attorney as her 
representative in this case; however, other attorneys with 
the same law firm have made most of the presentations and 
arguments in support of the present appeal.  The Board's 
Rules of Practice specify that, although an attorney-at-law 
may be designated as a claimant's representative before the 
Board, the "designation must be of an individual attorney 
rather than a firm or partnership."  38 C.F.R. § 20.603(a) 
(2003).  In June 2001, one of the attorneys whom the 
appellant had never designated as her representative asked 
for a hearing before the Board to be held in Washington, D.C.  
Further reference to this hearing request was never 
subsequently made, and it is not clear whether this hearing 
request truly represents the appellant's wishes in this case.  
Thus, further clarification of the appellant's intentions 
concerning her representation and desire for a hearing before 
the Board are needed in this case.  Only presentations and 
arguments submitted by the named representative can be 
accepted in support of the present appeal.  

In addition, the VA medical opinion dated in January 2004 
concludes that it is "not likely" that the veteran's fatal 
glioblastoma developed secondary to his exposure to Agent 
Orange in Vietnam.  The appellant's attorney has correctly 
pointed out that this is the wrong legal standard.  In order 
for the appellant to prevail in this case, the evidence must 
only show only that it is "at least as likely as not" that 
the cause of the veteran's death was related to service.  
Further clarification of this medical opinion is therefore 
required; at the same time, a further medical opinion 
concerning the question of whether the veteran's fatal 
glioblastoma was a "soft-tissue sarcoma" should also be 
obtained, as this question has also been raised.  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The appellant should be requested to 
clarify her wishes concerning 
representation in the present appeal.  
She should be advised that she can 
appoint a recognized service organization 
as her representative; but that, if she 
wishes to be represented by an attorney, 
she must name a specific individual and 
not a law firm or partnership.  See 
38 C.F.R. § 20.603(a).  The appellant 
should also be asked to clarify her 
wishes concerning a hearing before the 
Board.  

2.  The RO should also issue a letter to 
the appellant providing her with the 
notice required under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to 
the current claim seeking service 
connection for the cause of the veteran's 
death, to include a request that the 
appellant submit any pertinent evidence 
in her possession.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative (if any) 
and request them to provide a copy of the 
outstanding evidence.  

5.  The RO should next return the claims 
file to the VA oncologist who reviewed 
the file in January 2004, who should be 
requested to provide a supplemental 
medical opinion as to whether it is 
likely, unlikely, or at least as likely 
as not, that the veteran's glioblastoma 
was etiologically related to his exposure 
to Agent Orange in Vietnam.  This medical 
expert should also be requested to 
provide a medical opinion concerning 
whether the veteran's fatal glioblastoma 
is a soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  If this VA 
physician is no longer available, the 
claims file should be sent to another 
physician with appropriate expertise for 
medical opinions on the same questions, 
based upon a review of the extensive 
material contained in the claims file.  
The rationale for all opinions expressed 
must also be provided.  

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative (if any) should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

